Citation Nr: 0122783	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-03 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left foot disability 
secondary to a service-connected left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board notes that the veteran had sought an increased 
rating for his service-connected left knee disability in a 
separate claim.  He perfected an appeal of that claim in May 
1996.  The veteran's left knee rating was later increased to 
30 percent in October 1996.  The veteran then submitted a 
statement that was received in November 1997 wherein he 
stated that he was satisfied with his rating and no longer 
wanted to pursue his appeal.  Accordingly, that issue is 
considered to be withdrawn and will not be reviewed on 
appeal.  38 C.F.R. § 20.204(b),(c) (2000).

Finally, the Board notes that the veteran requested a hearing 
in conjunction with his current appeal.  He was scheduled for 
a hearing at the RO for March 2000 and notified of the 
hearing date in January 2000.  A Report of Contact, dated in 
February 2000, shows that the veteran did not intend to 
report for the hearing and did not want it rescheduled.  


REMAND

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), opinion withdrawn and appeal dismissed sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

In addition, VA recently promulgated new duty to assist 
regulations in order to implement the provisions of the 
Veterans Claims Assistance Act.  See Duty to Assist, 66 Fed. 
Reg. 45620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Sections 
of the new regulations pertaining to the duty to assist and 
duty to provide notice are applicable to the veteran's 
pending claim.

The veteran's military entrance physical examination noted 
the presence of bilateral third degree pes planus in March 
1966.  The condition was noted as not disqualifying for 
service.  The veteran's service medical records (SMRs) 
contain no further reference to any type of complaint or 
treatment for the pes planus or any secondary disability as a 
result of the left knee injury that occurred in service.  He 
was subsequently placed on the temporary retired disability 
list (TDRL) for the residuals of his left knee injury.  He 
was permanently discharged from service as a result of his 
left knee disability in October 1971.

The veteran is currently service connected for postoperative 
residuals for an injury to the left knee.  His disability is 
rated as 30 percent disabling, effective as of August 1995.  
He also has a separate 10 percent rating for degenerative 
changes in the left knee, effective from August 1999.

The veteran submitted his current claim in November 1996.  
The veteran is seeking entitlement to service connection for 
a left foot disability as secondary to his service-connected 
left knee disability.  He was afforded a VA examination in 
September 1997.  The physical examination reported a number 
of findings.  The examiner reported that there were 
degenerative changes of the posterior tibialis tendon.  He 
also noted that there was subluxation of the talonavicular 
joint.  The examiner stated that the degeneration of the 
tendon and the resulting subluxation were likely the result 
of the progression of a congenital condition.  He then made a 
statement that the veteran "more than likely has a 
degenerative condition of the knee has not led to further 
degeneration of the posterior tibialis tendon . . .."  The 
statement is not entirely clear, but it appears that it was 
the intent of the examiner to say that there was not a 
connection between the veteran's left knee disability and the 
development of his left foot problems.

The veteran provided a statement from his private physician, 
D. B. Kay, M.D., dated in February 1999, which indicated that 
there was a relationship between the veteran's left knee 
disability and his foot problems.  Dr. Kay also made a 
statement that "if someone had a genetic predisposition, 
this will certainly aggravate the pre-existing problem."  It 
is not clear what is meant by this statement.

The veteran was afforded another VA examination in March 1999 
in order to address the issue of whether it was at least as 
likely as not that any claimed left foot condition was 
secondary to his service-connected left knee disability.  The 
resulting assessment noted that there was an altered 
mechanical axis of the lower extremities and that the veteran 
was symptomatic secondary to his altered mechanical alignment 
of his left lower extremity.  However, the opinion did not 
directly address the pertinent question of the relationship 
between the veteran's left foot problems and his service-
connected left knee disability.

A second VA opinion was solicited in May 1999.  The physician 
noted that the entire claims folder had been reviewed.  The 
examiner concluded that he was unaware of any studies in 
orthopedic literature that would show that arthritis in the 
left knee would cause and/or exacerbate pes planus in the 
opposite foot.  The physician also opined that the veteran's 
current foot problems (right and left) were unrelated to his 
left knee osteoarthritis.  He did not provide any basis for 
this conclusion or identify exactly what foot problem was 
being addressed.  Finally, he stated that he was unaware of 
any studies in the orthopedic literature that would support 
osteoarthritis of the left knee producing osteoarthritis of 
the left foot.

In reviewing the medical evidence of record, the Board finds 
that there is insufficient evidence to make a full and fair 
determination in this case.  The September 1997 VA 
examination noted several findings pertaining to the left 
foot.  The examination report simply is not clear as to 
whether or not there is any aggravation of the veteran's left 
foot problems as a result of his service-connected left knee.  
The statement from Dr. Kay is extremely vague.  The veteran 
should be given an opportunity to have Dr. Kay clarify the 
opinion as it provides no justification for its conclusion of 
a relationship between the veteran's left knee and left foot 
conditions.  Finally, the May 1999 opinion does not provide 
any basis for the conclusion that the veteran's foot problems 
(right and left) are unrelated to his left knee 
osteoarthritis.  The examiner did not identify the nature of 
the "problems" he was addressing although osteoarthritis of 
the left foot is discussed in the body of the opinion.

Another examination is necessary where the veteran is 
examined, all pertinent left foot symptoms, conditions, 
and/or problems are specifically identified, and an opinion 
expressed as to whether it is at least as likely as not that 
any identified left foot condition has been aggravated by his 
service-connected left knee disability.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 and newly 
promulgated duty to assist regulations 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and in the 
regulations are fully satisfied.  
Development should include obtaining 
copies of any relevant records 
reflecting VA or private treatment the 
veteran may have received since the time 
that such records were last procured. 

2.  The veteran should be contacted and 
advised that he may submit another 
opinion from Dr. Kay, or other medical 
professional of his choice, that 
provides reasons for any opinion that 
provides a nexus between his service-
connected left knee disability and left 
foot conditions.  

3.  The veteran should be afforded a VA 
examination to assist in the development 
of his claim.  All indicated tests and 
studies, to include x-rays and other 
diagnostic procedures deemed necessary, 
should be conducted.  The claims folder 
and a copy of this remand should be 
provided to the examiner prior to the 
examination.  All opinions should be 
supported by the evidence of the record 
and the examiner should specifically 
refer to the medical principles and 
evidentiary record relied on in forming 
opinions.  The examiner is requested to 
identify all conditions/diagnoses that 
are pertinent to the left foot.  The 
examiner should then address whether it 
is as least as likely as not that any 
identified condition is caused or made 
worse by the veteran's service-connected 
left knee disability.  Any opinion 
provided should be explained in the 
context of other medical opinions of 
record.

4.  The RO should review the report of 
any examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should re-
adjudicate this claim, to include 
consideration under Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


